IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10278
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


MARIO ENRIQUE GONZALES,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-20-ALL-G
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mario Enrique Gonzales appeals his sentence for his bank

robbery convictions.   He argues that the district court erred in

determining that his prior Texas conviction for unauthorized use

of a motor vehicle was a "crime of violence" under U.S.S.G.

§ 4B1.1, thereby subjecting Gonzales to the sentencing guideline

career offender provisions.     Gonzales concedes that his argument



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10278
                                -2-

is foreclosed by this court’s precedent and states that it is

raised here solely for issue preservation purposes.

     The Texas offense of unauthorized use of a motor vehicle

qualifies as a crime of violence under U.S.S.G. § 4B1.2 because

of the serious potential risk of physical injury inherent in the

offense.   United States v. Jackson, 220 F.3d 635. 639 (5th Cir.

2000).   Accordingly, the district court did not err in

determining that Gonzales qualified as a career offender.

     AFFIRMED.